Opinion issued May 12, 2015




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                            ————————————
                               NO. 01-15-00247-CV
                            ———————————
                         AMELIA COLVIN, Appellant
                                         V.
  B. SPENCER & ASSOCIATES, P.C. D/B/A SPENCER & ASSOCIATES,
          P.C. N/K/A THE SPENCER LAW FIRM, Appellees


                    On Appeal from the 239th District Court
                           Brazoria County, Texas
                       Trial Court Cause No. 74756-CV


                          MEMORANDUM OPINION

      Appellant, Amelia Colvin, proceeding pro se, timely filed a petition for

permission to appeal, with a motion to stay the trial court proceedings pending

resolution of her petition, attempting to appeal from the trial court’s interlocutory

order, signed on March 5, 2015, denying her motion to dismiss, but she failed to
include a copy of the order. See TEX. R. APP. P. 28.3(c), (e)(2). The appellees

filed a response, including a copy of the trial court’s interlocutory order, signed

March 5, 2015, which did not grant appellant permission to appeal, and contend

that this lack of permission deprives this Court of jurisdiction over the petition.

We agree and dismiss the petition for permissive appeal for want of jurisdiction.

      Generally, appeals may be taken only from final, appealable judgments or

interlocutory orders that are authorized by statute. See TEX. CIV. PRAC. & REM.

CODE ANN. §§ 51.012, 51.014(a)(1)–(12) (West Supp. 2014); see also Lehmann v.

Har-Con Corp., 39 S.W.3d 191, 200 (Tex. 2001); Indemnity Ins. Co. of N. Am. v.

Helix Energy Solutions Group, Inc., No. 01-13-00222-CV, 2013 WL 1932140, at

*1 (Tex. App.—Houston [1st Dist.] May 9, 2013, no pet.) (mem. op.). To appeal

an interlocutory order that does not fall under one of the categories authorized by

statute, as here, the following must occur for a petition for permissive appeal to be

properly before this Court:      (1) the trial court must issue a written order

encompassing both the order to be appealed and the written permission to appeal

that order required by Texas Civil Practice and Remedies Code § 51.014(d); (2) the

appellant must timely file a petition for permission to appeal with this Court within

fifteen days after the signing of the trial court’s order, and attach a copy of that

order; and (3) this Court must grant the petition for permission to appeal. See TEX.




                                         2
R. APP. P. 28.3(a)–(c), (e)(2) & Notes and Comments; TEX. R. CIV. P. 168; TEX.

CIV. PRAC. & REM. CODE ANN. §§ 51.014(d)–(f).

      Appellant failed to comply with the requirements for bringing a permissive

appeal from an interlocutory order because she failed to attach a copy of the trial

court’s order granting her permission to appeal to her petition. See TEX. R. APP. P.

28.3(a), (e)(2). Based on the appellees’ response, the trial court’s March 5, 2015

interlocutory order did not grant appellant permission to appeal that order.

      On April 1, 2015, the Clerk of this Court notified appellant that she needed

to file a response showing grounds for this Court’s jurisdiction over this petition,

including a copy of the trial court’s order, within ten days of that notice or else the

petition and motion would be dismissed for want of jurisdiction. See TEX. R. APP.

P. 42.3(a), 43.2(f). Appellant filed a timely response by filing a motion to extend

the time to file a response, in this Court, stating that she is now moving for

permission to appeal with the trial court and has requested a hearing in the trial

court which she expects will be heard and granted within 30 days.

      However, appellant’s response is inadequate to show that this Court has

jurisdiction because she concedes that she lacked the trial court’s permission to

appeal from an interlocutory order at the time she filed her petition with this Court.

See TEX. R. APP. P. 28.3(a). If the trial court amends the interlocutory order in

response to appellant’s motion to include the court’s permission to appeal that

                                          3
order, the time to petition this Court runs from the date the amended order is

signed. See TEX. R. APP. P. at 28.3(c). Thus, granting appellant an extension of

time is unnecessary as this Court does not have jurisdiction over appellant’s

petition for permission to appeal. See TEX. CIV. PRAC. & REM. CODE ANN. §§

51.014(d)–(f); see also Indemnity Ins. Co. of N. Am., 2013 WL 1932140, at *1

(dismissing interlocutory appeal for want of jurisdiction for lack of order granting

permission).

      Accordingly, we dismiss the petition for permission to appeal for want of

jurisdiction. See TEX. R. APP. P. 42.3(a), 43.2(f). We dismiss all pending motions

as moot.

                                 PER CURIAM
Panel consists of Chief Justice Radack, Higley, and Massengale.




                                         4